Citation Nr: 0103228	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
shell fragment wound, left thigh with retained foreign 
bodies.

3.  Entitlement to service connection for hallux rigidus, 
right foot, claimed as right foot injury.

4.  Entitlement to an earlier effective date for grant of 
service connection for PTSD prior to April 22, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The issue of entitlement to service connection for hallux 
rigidus, right foot, claimed as right foot injury was first 
decided by the RO in a rating decision of July 1990.  The 
veteran submitted a letter in October 1990 that could 
reasonably have been construed as a notice of disagreement.  
See 38 C.F.R. § 20.201 (2000).  The Board believes that this 
claim has remained open, and it should be decided on a direct 
basis.  The Board discusses this further in the remand 
portion of this action.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's PTSD does not manifest more than 
occupational and social impairment with reduced reliability 
and productivity.

3.  The veteran's shell fragment wound, left thigh, does not 
manifest more than slight functional impairment.

4.  The veteran first applied for PTSD on June 16, 1989, he 
reapplied on April 22, 1998, and he was first diagnosed with 
PTSD in March 1999.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, including §§ 3.321, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for entitlement to an increased 
(compensable) evaluation for shell fragment wound, left thigh 
with retained foreign bodies have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.3, 4.7, 4.73, 4.118, Diagnostic Code 7805 (2000).

3.  The criteria for entitlement to an earlier effective date 
for grant of service connection for PTSD prior to April 22, 
1998 have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The veteran has disputed the assigned 50 percent evaluation 
for PTSD.  The Board is satisfied that all available relevant 
evidence has been obtained regarding the claim, and no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

Service connection was established at a 50 percent evaluation 
for PTSD from April 1998 under Code 9411.  That Code provides 
a 50 percent evaluation for PTSD causing occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for PTSD 
causing occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for PTSD causing total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Code 9411 
(2000).

The veteran said that he had flashbacks once or twice a day 
at a psychological examination in May 1990.  He said that he 
often had difficulty sleeping, and he awoke every two or 
three hours, falling asleep again in 45 minutes to an hour.  
He said that he was usually calm, and he had worked for the 
same sheet rock company for 21 years since active duty.  When 
asked about his social activities, he cited watching 
television, reading the newspaper, and participating in 
extracurricular school activities with his son.  He reported 
that he did not have difficulty concentrating, unless he read 
about something violent, at which time his mind would wander 
to thoughts of Vietnam.  He said he became depressed when 
thinking of Vietnam, and he was sad much of the time, 
although he never had crying spells or suicidal thoughts.  He 
also reported that he interacted with others in an 
appropriate manner.  Mental status examination revealed an 
appropriate affect with normal range.  His speech was normal 
in rate, amount, and content.  There was no evidence of 
hallucinations or delusions, and the veteran was able to 
perform the basic psychological tests adequately.  The 
examiner diagnosed anxiety disorder, not otherwise specified, 
with features of PTSD.

According to a VA mental status examination report of March 
1999, the veteran again reported flashbacks, and he was 
unemployed.  He said that the flashbacks occurred two to 
three times per week.  Another PTSD symptom was lack of 
sleep, which he said he had for six to seven hours per night.  
He said he was depressed almost every day.  He further 
reported that he had never been hospitalized for psychiatric 
reasons, and he was taking no psychiatric medications.  He 
did, however, say that he sought psychiatric treatment when 
he broke up with his girlfriend in 1995 or 1996.  The veteran 
indicated that he left his job at the sheet rock company 
because of orthopedic problems.  Mental status examination 
showed that the veteran's speech was hypophonic and laconic.  
His mood was depressed and his affect was blunted, but it was 
appropriate to his expressed thoughts.  There was no lability 
of affect noted by the examiner.  The veteran was without any 
signs or symptoms of a psychotic process.  There were no 
suicidal or homicidal thoughts.  The veteran's fund of 
knowledge was impaired, but his ability to abstract was 
intact.  The examiner diagnosed chronic PTSD, and assessed a 
Global Assessment of Functioning (GAF) score of 55.  The 
examiner said that the GAF score was due to "a mild to 
moderate depression with a flat affect."

The Board, in weighing this evidence, has determined that an 
evaluation in excess of 50 percent for PTSD is not warranted 
under Code 9411.  It appears from the record that the most 
serious symptoms of PTSD are the flashbacks and the sleeping 
disturbance.  Moreover, the veteran is not working currently, 
although this has been attributed to orthopedic problems.  As 
such, the fact that he is not working does not affect his 
PTSD evaluation.  The PTSD symptoms are simply not 
significant enough to warrant an evaluation in excess of 50 
percent.  There is no evidence of deficiency in judgment, 
thinking, or mood.  He was able to work for about 21 years 
despite his PTSD.  The record does not reflect that he has 
symptoms such as suicidal ideation or obsessional rituals 
which interfere with routine activities.  His speech in May 
1990 was normal in rate, amount and content.  In March 1999, 
it was hypophonic and laconic.  The examination reports do 
not show that there is near-continuous panic; rather, the 
veteran said that he was calm much of the time, although the 
evidence also shows he is often depressed.  The examiners did 
not report that there were problems with the veteran's 
impulse control or spatial disorientation.  The veteran 
appeared to be appropriately dressed, with no deficiencies in 
his personal grooming or hygiene.  Further, the examination 
reports do not reflect that the veteran had difficulty in 
stressful situations or the inability to establish and 
maintain effective relationships.  In light of all of these 
factors, it appears that the veteran has not met any of the 
criteria for the higher evaluation, and his increased 
evaluation claim must be denied.

Significantly, the examiner in March 1999 characterized the 
veteran's depression as "mild to moderate," which precludes 
a finding that the depression symptom is severe.  None of the 
other symptoms were said to be severe.  The veteran's GAF was 
55 in March 1999.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV), a 
GAF of 51 to 60 reflects moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Thus, the GAF score also shows that there is not 
severe impairment resulting from PTSD.  As such, the claim 
must be denied.

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, the doctrine is 
inapplicable because the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

Shell fragment wound

The veteran incurred a shrapnel wound during a battle in the 
Republic of Vietnam.  He established service connection for 
the residuals effective from August 1968, and he was assigned 
a noncompensable evaluation under Diagnostic Code 7805 
(2000).  

Code 7805 provides that scars, other, should be rated on 
limitation of function of body part.  See 38 C.F.R. § 4.118 
(2000).  In this case, the body part affected is the left 
thigh.  All of the applicable Codes for muscle injuries 
reflect that slight impairment warrants a noncompensable 
evaluation.  See Codes 5314, 5315, 5318.  Moderate impairment 
warrants a 10 percent evaluation.  Moderately severe 
impairment warrants a 20 percent evaluation, and severe 
impairment warrants a 30 percent evaluation.  See 38 C.F.R. 
§ 4.73 (2000).  There is no evidence or complaints of loss of 
motion of the leg due to the injury.

A lower extremity examination in April 1990 was normal.  The 
veteran said at the examination that the left thigh bothered 
him intermittently, especially when having to stretch or 
stand.  The examiner diagnosed status post shrapnel wound, 
left thigh, retained foreign body.  

At a VA examination in March 1999, the veteran reported that 
he was not treated in the field.  He said he was "only 
having mild discomfort at times with ambulation."  He said 
there were no regular medications for the injury or its 
residuals.  He also said that he did not use crutches, 
braces, or canes.  Physical examination revealed that he had 
a normal gait.  The examiner diagnosed history of shrapnel 
fragment wound, left medial thigh, minimally symptomatic.

Because the VA examiner in March 1999 characterized the 
veteran's symptoms as minimal, the Board must conclude that a 
compensable evaluation is not warranted for the shell 
fragment wound, left thigh.  Although the veteran reported 
"mild discomfort with ambulation," according to the 
examination report, he also said that he did not use any 
ambulatory devices, which could be probative that he has 
moderate impairment.  The veteran also said that there were 
no medications taken for the residuals of the wound.  The 
Board recognizes that there is a retained metal piece, but 
there do not appear to be compensable residuals of the wound 
at this time.  The characterization of the symptoms of the 
shell fragment wound simply do not warrant a compensable 
evaluation; there is no evidence of moderate impairment.  
Thus, the claim for an increased (compensable) evaluation for 
shell fragment wound, left thigh, must be denied.

An earlier effective date

The veteran first claimed that he had a nervous condition in 
a letter dated in June 1989.  He submitted a statement 
concerning his stressors in January 1990, and he was 
diagnosed with an anxiety disorder in May 1990.  The anxiety 
order had "features of post-traumatic stress disorder."  
The RO denied the claim in July 1990 on the basis that PTSD 
was never diagnosed.  Likewise, the Board feels that the 
anxiety disorder diagnosis was not an unequivocal PTSD 
diagnosis, and the May 1990 diagnosis of an anxiety disorder 
therefore does not constitute the date of entitlement for a 
PTSD grant.  According to the evidence of record, the first 
unequivocal diagnosis of PTSD was made in March 1999, when a 
diagnosis of chronic PTSD was rendered at a VA examination.  
The March 1999 diagnosis constitutes the date of entitlement 
to a grant of PTSD.  The veteran applied for PTSD again in 
April 1998, and the claim was granted, with the date of 
receipt of claim, April 22, 1998, assigned as the effective 
date.

The regulations governing effective dates of awards provide 
that, except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  It is important to note that the effective date is 
the later of the date of receipt of claim or the date 
entitlement arose.  

Significantly, the veteran submitted a letter in October 1990 
that could have been construed as a notice of disagreement 
(NOD), but was not construed as such by the RO.  According to 
38 C.F.R. § 20.201, a written communication from a claimant 
or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute an NOD.  Because the letter could have been 
an NOD, the Board concludes that the claim has remained open 
since the June 1989 application date.  The veteran believes 
that he is entitled to an effective date prior to the April 
1998.

The Board, however, must deny the claim on the basis of the 
provisions of 38 C.F.R. § 3.400, even though the claim has 
remained open since the June 1989 application.  The Board is 
basing this decision on the regulation mandating that the 
effective date must be the later of when the claim was 
received or when entitlement arose.  As stated above, 
entitlement arose on the date of the PTSD diagnosis in March 
1999.  On the other hand, the effective date for PTSD, as it 
stands now, is in April 1998.  Thus, the veteran would be 
prejudiced by applying a March 1999 effective date.  The 
Board will therefore not apply the later date, but finds no 
basis in law or fact for assigning an effective date of 
service connection for PTSD prior to April 22, 1998.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.

Entitlement to an increased (compensable) evaluation for 
shell fragment wound, left thigh with retained foreign bodies 
is denied.

Entitlement to an earlier effective date for a grant of 
service connection for PTSD prior to April 22, 1998 is 
denied.


REMAND

The veteran has indicated that during a battle in Vietnam, he 
dropped an ammunition box on his right foot, and he has 
developed hallux rigidus as a result.  Because the injury 
apparently occurred under combat conditions, the Board is 
predisposed to accept the veteran's account of a box of 
ammunition falling on his foot.  In other words, it is 
reasonable that the injury would not be recorded in his 
service medical records.  The veteran's foot was examined by 
the VA in March 1999.  The examiner said that the 
metatarsophalangeal joint in the right great toe was fused in 
a good position, and there was no pain.  The examiner did 
not, however, offer an opinion as to a possible etiological 
connection between an alleged injury during active duty and 
the current hallux rigidus.  As such, the Board must conclude 
that the examination report is inadequate for rating 
purposes.

During the pendency of this appeal, the provisions of 38 
U.S.C.A. § 5107, which concern the VA's duty to assist a 
claimant with the development of facts pertinent to his or 
her claim, have been substantially revised.  Generally, when 
the laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute 
contains no "well-grounded claim" requirement and instead 
requires more generally that the VA assist a claimant with 
the development of facts pertinent to his or her claim.  Such 
assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, only in cases where "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement" may the VA decide a 
claim for benefits without providing assistance.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000).

The Board finds that, as the revised version of 38 U.S.C.A. § 
5107 eliminates the "well-grounded claim" requirement, this 
revision is more favorable to the claimant than the prior 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is therefore 
applicable under Karnas.  In view of this revision, the Board 
observes that the veteran has not been afforded a VA 
examination to date to determine certain questions related to 
his right foot disorder.

Accordingly, this case must be remanded for the following 
actions:

1.  The veteran should be afforded a VA 
orthopedic examination.  The claims file 
should be made available to the examiner 
prior to the examination.  He or she 
should offer an opinion as to whether it 
is at least as likely as not that any 
current right foot disorder, including 
hallux rigidus, is etiologically related 
to the aforementioned foot injury 
sustained in service.  If it is 
determined that there is an etiological 
relationship with active duty, the 
examiner should discuss the severity and 
nature of the veteran's foot disorder.

2.  The RO should then reajudicate the 
veteran's claim of entitlement to service 
connection for hallux rigidus, right 
foot, claimed as right foot injury.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded adequate time to 
respond prior to the case being returned 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



